Citation Nr: 1047324	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant claims to have had active duty service from 
December 1941 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant's notice of disagreement was received in February 2010.  
A statement of the case was issued in June 2010, and a 
substantive appeal was received in June 2010.  

On the substantive appeal, the appellant checked the appropriate 
box to indicate that he wanted a hearing at the RO.  However, 
when the RO contacted the appellant in August 2010, the appellant 
withdrew his request for a hearing.

The appellant submitted additional evidence and waiver of RO 
review that were both received in September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service to render him 
basically eligible for a one-time payment from the "Filipino 
Veterans Equity Compensation Fund".  38 U.S.C.A. §§ 101, 5107 
(West 2002); American Recovery and Reinvestment Act § 1002, Pub. 
L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  However, as it is the law, and not 
the facts, that are dispositive of the appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to this 
claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The 
enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpreting the pertinent law and regulations.  

Analysis

Under the American Recovery and Reinvestment Act of 2009, a one-
time benefit is provided for certain Philippine veterans to be 
paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. 
No. 111-5 (enacted February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  Section 1002 (d) provides that an eligible person 
is any person who-
(1) served--(A) before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
Department of Defense (DOD) Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When a request for information was sent to the National Personnel 
Records Center (NPRC) in May 2009, the NPRC responded in November 
2009 that the appellant "has no service as a member of the 
Philippine Commonwealth Army, including the recognized guerillas, 
in the service of the United States Armed Forces."

In a statement received in February 2010, the appellant reported 
that he served as a corporal of the Philippine Army.  In support 
of his claim, he attached a February 2010 certification from the 
Philippine Veterans Affairs Office that the appellant is a World 
War II/AFP Retiree, who served as a corporal as a member of D 
Company 61st Engineering Battalion; a December 1946 affidavit for 
Philippine Army Personnel, and a June 2009 certification from the 
office of the adjutant general; a September 2001 certification of 
the appellant's date of birth, place of birth and biological 
parents; cards from the Philippine Veterans Affairs Office, the 
American Legion, Philippine Veterans Affairs Office; and an 
automated teller machine (ATM) debit/cash card from Veterans 
Bank.


The RO sent another request for information to the NPRC in March 
2010.  The NPRC in March 2010 again responded that the appellant  
"has no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the United 
States Armed Forces."

In response, the appellant sent a copy of his statement from 
Philippine Veterans Bank, and duplicate copies of his 
identification card issued by the Philippine Veterans Affairs 
office, an ATM debit/cash card from Veterans Bank, December 1946 
affidavit for Philippine Army Personnel, and a June 2009 
certification from the office of the adjutant general that were 
all received in April 2010. 

The appellant submitted duplicate copies of the December 1946 
affidavit for Philippine Army Personnel, and a June 2009 
certification from the office of the adjutant general that were 
received in September 2010.

The Board has considered all of the documents submitted by the 
appellant.  However, the November 2009 and March 2010 NPRC 
findings are binding on VA for purposes of establishing service 
in the United States Armed Forces.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Given the applicable statutory and 
regulatory provisions recited above and the facts of this case, 
the Board finds that the appellant does not meet the basic 
eligibility requirements for VA benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable provisions.  
As the law is dispositive, the claim must be denied because of 
the lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

Based upon the service department's certifications and the law 
applicable to this case, that the appellant is not eligible to a 
one-time payment from the "Filipino Veterans Equity Compensation 
Fund."  Therefore, the appellant's claim must be denied as a 
matter of law.  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


